Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 30 July 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Philadelphia July 30 1806

Having arrived thus far safely my best friend I write you a few lines merely to inform you that I have borne the journey much better than I could possibly have expected though I find myself unable to proceed as rappidly as I wished we arrived here this morning at two o clock  Came by Water from Baltimore with 60 passengers in the Newcastle Packett all Irish just arrived in this Country We left Washington on Saturday I was so much exhausted when we got in that I could not proceed untill Monday My stay in New York will depend on John Smith who I hope will be ready I sincerely rejoice in the acquital of Col. Smith of which I never doubted Capt Hull and Mr. Dure under whose protection we travel have treated us with the utmost attention and politeness I am fearful they have found us very troublesome companions—
A dreadful circumstance has just taken place in this town R. Morris has gone off after having forged Bills to the Amount of a hundred thousand Dollars his family are very much distressed.
Adieu my beloved friend God bless you and my lovely Boys whom I hope soon to clasp to the heart of your sincerely affectionate wife
L. C. Adamsfavor’d by Mr. Cassin
